DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, 8-10, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Halalay et al (US 2010/0151295).
Regarding claim 1, Halalay teaches a fuel cell comprising a proton exchange membrane with an anode and cathode in intimate contact with opposite sides of the 
Regarding claim 2, Halalay teaches the anode to comprise tungsten trioxide (0009). 
Regarding claim 6, Halalay teaches the tungsten trioxide to be in a nanopowder form (0043).
Regarding claim 8, Halalay teaches the tungsten trioxide electrode being composed of 47.7 wt% platinum on Vulcan carbon commercial catalyst mixed with tungsten trioxide in a mass ratio of 1:1 (0036). The mixing is interpreted to meet the dispersion limitation. 
Regarding claim 9, Halalay teaches the mixing ratio of the platinized carbon particles to tungsten trioxide particles to be between 3:1 and 1:3, respectively, on a mass ratio bases (0009). This would provide a weight percentage of the tungsten trioxide in the composite of approximately 10-67%.
Regarding claim 10, Halalay teaches the mixing ratio of the platinized carbon particles to tungsten trioxide particles to be between 3:1 and 1:3, respectively, on a mass ratio bases (0009). This would provide a weight percentage of the tungsten trioxide in the composite of approximately 10-67%.
Regarding claim 15, Halalay teaches a proton exchange membrane (0007).
Regarding claim 16, Halalay teaches the polymer material to be used to make the solid polymer electrolyte membrane of a PEM fuel cell is a perfluorosulfonic acid ionomer (0003). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, 5, and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halalay et al (US 2010/0151295).
Regarding claim 4, Halalay teaches the fuel cell as discussed above. 
Halalay does not explicitly teach the loading range as claimed. 
Halalay teaches the mixing ratio of the platinized carbon particles to tungsten trioxide particles to be between 3:1 and 1:3, respectively, on a mass ratio bases (0009).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have optimized the loading of the tungsten trioxide to be within the claimed range, based on routine experimentation to provide optimum performance of the fuel cell. 
Regarding claim 5, Halalay teaches the fuel cell as discussed above. 
Halalay does not explicitly teach the loading range as claimed. 
Halalay teaches the mixing ratio of the platinized carbon particles to tungsten trioxide particles to be between 3:1 and 1:3, respectively, on a mass ratio bases (0009).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have optimized the loading of the tungsten trioxide to be 
Regarding claim 11, Halalay teaches the anode to comprise carbon support particles loaded with catalyst particles in addition to the tungsten trioxide (0007). 
Halalay does not explicitly teach the catalyst to be layered adjacent to the tungsten oxide.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to recognize that the art typically layers the electrode and as such, an ordinarily skilled artisan would recognize layering the catalyst and tungsten trioxide without undue experimentation and with a reasonable expectation of success.
Regarding claim 12, Halalay teaches the fuel cell and anode as discussed above.
Halalay does not explicitly teach the anode having a gas diffusion layer.
Halalay teaches a gas diffusion electrode (0011-0015, figures 2-6). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to include a gas diffusion layer in the anode of Halalay as the electrode is already taught to be a gas diffusion electrode and including a gas diffusion layer in an electrode of a fuel cell is extremely well known and an ordinarily skilled artisan would have readily recognized its use without undue experimentation and with a reasonable expectation of success.
Regarding claim 13, Halalay teaches the fuel cell as discussed above.
Halalay does not explicitly teach the cathode including a cathode catalyst layer.
Halalay teaches the cathode performed a reaction (0030-0031).

Regarding claim 14, Halalay teaches the fuel cell and cathode as discussed above.
Halalay does not explicitly teach the cathode having a gas diffusion layer.
Halalay teaches a gas diffusion electrode (0011-0015, figures 2-6). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to include a gas diffusion layer in the cathode of Halalay as the electrode is already taught to be a gas diffusion electrode and including a gas diffusion layer in an electrode of a fuel cell is extremely well known and an ordinarily skilled artisan would have readily recognized its use without undue experimentation and with a reasonable expectation of success.


Claims 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halalay et al (US 2010/0151295) as applied to claim 1 above, and further in view of Anhui (CN 104150537).
Regarding claim 3, Halalay teaches the fuel cell as discussed above. 
Halalay does not explicitly teach the tungsten trioxide having a hexagonal crystalline structure.
Anhui teaches a tungsten trioxide nanoparticle (claim 1, 0004) wherein the tungsten trioxide has a hexagonal crystalline structure (claim 1, 0004, 0017) which exhibit superior physical and chemical activity (0002). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize the tungsten trioxide having a hexagonal crystalline structure as in Anhui in the fuel cell of Halalay in order to provide a fuel cell exhibiting superior physical and chemical activity. 
Regarding claim 7, Halalay teaches the fuel cell as discussed above.
Halalay does not explicitly teach the tungsten trioxide having an aspect ratio greater than 3. 

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize the tungsten trioxide having the aspect ratio discussed above, as in Anhui, in the fuel cell of Halalay in order to provide a fuel cell exhibiting superior physical and chemical activity. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SLIFKA whose telephone number is (571)270-5838.  The examiner can normally be reached on Monday-Friday 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH A. SLIFKA/           Primary Examiner, Art Unit 1796                                                                                                                                                                                             	June 11, 2021